IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1827
                               Filed March 18, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRAEDON STEVEN BOWERS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Colleen

Weiland, Judge.



      A   defendant      appeals   his   conviction   for   voluntary   manslaughter.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                          2


TABOR, Judge.

       The State charged Braedon Bowers with murder in the first degree in the

stabbing death of Wraymond Todd. A jury convicted Bowers of the lesser included

offense of voluntary manslaughter. He appeals that conviction, contending his trial

counsel was ineffective for not arguing he was entitled to judgment of acquittal

based on justification. Because the State presented sufficient evidence to disprove

justification, Bowers cannot show prejudice. We thus affirm Bowers’s voluntary

manslaughter conviction.

       I.       Facts and Prior Proceedings

       A frantic caller told the 911 operator: “Wraymond got stabbed in the heart.

We need an ambulance right now.” The caller added: “Braedon stabbed him.” As

defense counsel told the jury in opening statements, the May 2017 stabbing was

never a “whodunit.” Rather, the key question was whether Bowers killed Todd in

self defense.

       The bad blood between Bowers and Todd began with a young woman, T.B.

At different points in time, T.B. maintained a romantic relationship with each of

them. Tragically, in the fall of 2014, T.B. lost her son to SIDS. Five days before

the stabbing, Bowers insulted T.B. in a text message, writing that her son’s death

was “karma” and “Karma is a bitch.” The text angered T.B., who shared her

feelings with Todd. Todd responded: “[I]f you want Braedon beat up, let me know.

You can’t keep letting him talk to you like that.”

       On May 30, Todd, T.B., and others gathered at the home of Bowers’s

mother to help her haul trash to the landfill. They parked two pickups in the

driveway to fill with garbage. Bowers stopped by early that afternoon and asked
                                        3


Todd and T.B.: “Why are you here? Why don’t you get your own mom?” Bowers

then left, angry. But he came back about ten minutes later.

       When Bowers returned, Todd was sitting on the second pickup’s back

bumper. T.B. recalled Bowers speeding toward that pickup—“It seemed he almost

hit Wraymond. Wraymond then jumped over the [oncoming] vehicle to stop himself

from being hit.” Another witness believed Bowers’s car would have crushed Todd

if he hadn’t jumped onto the hood of Bowers’s car. When Bowers parked and

opened the car door, T.B. saw a knife in his hand.

       Todd landed the first blow, striking Bowers in the head. Bowers dropped to

his knees and then “started throwing punches” at Todd, according to another

witness. Onlookers tried to intervene to break up the fight. By then, Todd was

lying on the ground, bleeding. Bowers fled the scene.

       Todd—who was twenty-three years old—died at the hospital five days later.

Bowers—who was twenty years old—faced first-degree murder charges, filed in

June 2017. In May 2018, Bowers notified the court of his intent to rely on the

defense of justification.

       The murder prosecution went before a jury in August 2018. In its opening

statement, the State contended Bowers “ambushed” Todd.          To counter, the

defense attorneys asserted Bowers acted with justification, or, at a minimum,

responded to serious provocation from Todd. The jury accepted that second line

of defense and returned a verdict of voluntary manslaughter. See Iowa Code

§ 707.4 (2017). Bowers appeals.
                                         4


       II.    Scope and Standards of Review

       We review ineffective-assistance-of-counsel claims de novo. State v. Lilly,

930 N.W.2d 293, 298 (Iowa 2019). But when the defendant contends counsel was

ineffective for failing to move for judgment of acquittal on a certain ground, that

contention implicates the question whether such a motion would have been

meritorious, which turns on the sufficiency of evidence. Id. We review sufficiency-

of-the-evidence claims for corrections of errors at law. Id.

       III.   Analysis

       Bowers contends the State failed to offer sufficient proof to overcome his

justification defense. Bowers acknowledges counsel did not argue justification as

part of the motion for judgment of acquittal.1 But he claims counsel was ineffective

for not doing so.2 To succeed, Bowers must prove by a preponderance of the

evidence counsel failed to perform an essential duty and that failure prejudiced his

case. See Strickland v. Washington, 488 U.S. 668, 687 (1984).

       Bowers cannot show he was prejudiced by counsel’s omission when

moving for judgment of acquittal because the State presented ample evidence to


1 In moving for judgment of acquittal, defense counsel argued the State had not
proven the elements of first-degree murder, second-degree murder, or attempted
murder. Counsel did not mention justification in his motion to the court. But in his
closing argument, counsel told the jury, “[Y]our starting point is voluntary
manslaughter. . . . But I’m not asking you to find him guilty of voluntary
manslaughter. What I’m telling you is he was justified.”
2 We often preserve such claims for postconviction-relief proceedings. See State

v. Tompkins, 859 N.W.2d 631, 637 (Iowa 2015). But, for now, we may address
them on direct appeal when the record is adequately developed to do so. Id. Our
supreme court decided recent amendments to Iowa Code section 814.7
(prohibiting resolution of ineffective-assistance-of-counsel claims on direct appeal)
apply only prospectively and do not apply to cases, like this one, pending on July 1,
2019. See State v. Macke, 933 N.W.2d 226, 228 (Iowa 2019).
                                          5

counteract his justification defense. See State v. Crone, 545 N.W.2d 267, 273

(Iowa 1996) (rejecting claim counsel was ineffective for failing to challenge certain

elements in motion for judgment of acquittal when record revealed sufficient

evidence). A defendant cannot prevail on a self-defense claim if the State proves

any of these elements: (1) the defendant started or continued the incident which

resulted in death, (2) an alternative course of action was available to the defendant,

(3) the defendant did not believe he was in imminent danger and the use of force

was unnecessary, (4) the defendant did not have reasonable grounds for the belief,

or (5) the force used was unreasonable. State v. Shanahan, 712 N.W.2d 121, 134

(Iowa 2006).

       Here, the State offered evidence Bowers started the violent confrontation

by trying to crush Todd against the truck’s bumper. A reasonable fact finder could

also determine from the State’s evidence that Bowers had an alternative course of

action available—leaving the scene in his car. Beyond that initial foray, as the

State contends, “The biggest problem with Bowers’s challenge is that he brought

a knife to a fistfight—he used lethal force without any indication that he faced

danger that made it reasonably necessary to stab Todd.” See State v. Hall,

No. 15–0628, 2016 WL 2748358, at *4 (Iowa Ct. App. May 11, 2016) (finding “jury

was entitled to conclude from the evidence that Hall escalated the level of force

beyond what was reasonable under the circumstances”). The evidence the State

offered amply shows the force Bowers used under the circumstances was

unreasonable.     On this record, Bowers cannot show he was prejudiced by

counsel’s handling of the motion for judgment of acquittal. We find no basis to

disturb the jury’s verdict.
                                        6


      In addition, Bowers maintains he was prejudiced by counsel’s failure to

argue the instructions mistakenly informed the jury that justification was not a

defense to involuntary manslaughter.        But because the State disproved his

justification defense beyond a reasonable doubt, he suffered no prejudice from

excluding that defense from the jury’s consideration of the lesser included offense

of involuntary manslaughter.

      AFFIRMED.